Citation Nr: 0914362	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft (CABG) surgery, history of grade II/VI early systolic 
murmur, prior to January 21, 2006 and from July 1, 2006. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1974 to April 
1982.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which continued a 30 percent rating for the 
Veteran's service-connected coronary artery disease, status 
post CABG surgery, history of grade II/VI early systolic 
murmur.  

By history, a review of the record shows that in June 1982, 
service connection for hypertension with Grade II/VI early 
systolic murmur was granted and rated as 10 percent 
disabling.  By rating decision dated March 1992, the RO 
recharacterized the Veteran's disability as coronary artery 
disease, status post coronary artery bypass, history of Grade 
II/VI early systolic murmur and assigned a 100 percent rating 
from December 9, 1991 and from February 1, 1992 and 
thereafter from 30 percent effective February 1, 1993.  In 
December 2002, the Veteran filed an informal claim, seeking 
an increased rating.  In July 2003, the RO confirmed and 
continued the 30 percent rating.  The Veteran filed another 
informal claim in September 2003, and by rating decision 
dated in March 2004, the 30 percent rating was confirmed and 
continued.  The Veteran disagreed with the March 2004 
decision.  In February 2005, the RO amended the rating 
determination to reflect the assignment of a 10 percent 
rating for hypertension, effective from July 17, 2000.  The 
RO noted that the service-connected hypertension was 
separated out from coronary artery disease to clarify the 
record.  It added that hypertension was originally service 
connected in April 1982 and there was no change in the 
combined evaluation.  At the same time, a Statement of the 
Case addressing the coronary artery disease, status post CABG 
surgery, history of grade II/VI early systolic murmur 
increased rating claim, as well as an increased rating claim 
for hypertension was issued to the Veteran.  On substantive 
appeal received in April 2005, the Veteran indicated that he 
wanted to appeal all of the issues listed on the Statement of 
the Case.  

During the pendency of the appeal, in September 2006, the RO 
granted a temporary total (100 percent) rating for the 
Veteran's service-connected coronary artery disease, status 
post CABG surgery, history of grade II/VI early systolic 
murmur, effective from March 1, 2006 through July 1, 2006.  
Subsequently, the RO granted an earlier effective date to a 
temporary increase in disability evaluation for coronary 
artery disease, status post CABG surgery, effective January 
21, 2006.  Consequently, the rating for that period of time 
is not at issue herein.  Notwithstanding this determination, 
the Veteran seeks a further increase in the level of 
disability compensation provided.  AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 

Given the aforementioned procedural development, the Board 
finds that the issue of entitlement to a rating in excess of 
30 percent for coronary artery disease, status post coronary 
artery bypass graft (CABG) surgery, history of grade II/VI 
early systolic murmur, prior to January 21, 2006 and from 
July 1, 2006, has been properly perfected for appellate 
review, and that the issue of entitlement to a rating in 
excess of 10 percent for hypertension warrants additional due 
process consideration.  Thus, it will be addressed in the 
Remand portion of the decision.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2005, the Veteran indicated that he wished 
to testify at a hearing before a Decision Review Officer 
(DRO).  In November 2007, however, the Veteran, through his 
representative, cancelled his DRO hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.704(e) (2008).

As noted, the issue of entitlement to an increased rating for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From September 18, 2003 to January 21, 2006 and from July 
1, 2006 to May 29, 2007, the Veteran's coronary artery 
disease was not manifested by more than one episode 
congestive heart failure a year; a workload of 5 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction 
less than 50 percent.

2.  When resolving all doubt in the Veteran's favor, 
effective May 29, 2007, the evidence shows the Veteran has 
been unable to exercise; an examiner estimated that the 
Veteran's coronary artery disease is manifested by a workload 
of 5 METs and dizziness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
coronary artery disease status CABG surgery, history of grade 
II/VI early systolic murmur, from September 18, 2003 to 
January 21, 2006 and from July 1, 2006 to May 29, 2007, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Codes 7005 and 7017 (2008).

2.  Since May 29, 2007, the criteria for a disability rating 
of 60 percent for coronary artery disease, status post CABG 
surgery, history of grade II/VI early systolic murmur, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7017 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

As with the Veteran's increased rating claim, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 30 percent rating contemplates a workload of greater than 5 
METs but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation for 
coronary artery disease is warranted for more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted for chronic congestive heart failure; 
or where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7017 (2008).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2008).  METs testing is also not required when the 
left ventricular ejection fraction has been measured and is 
less than 50 percent, when chronic congestive hear failure is 
present or there has been more than one episode of congestive 
heart failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis.  38 C.F.R. § 
4.104 (b).   

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2008).

Analysis

In relevant part, the Veteran's claim for an increased rating 
for coronary artery disease was received on September 19, 
2003.  By rating decision dated March 2004, the RO continued 
the 30 percent rating for the Veteran's coronary artery 
disease.  As previously noted, the RO then issued a rating 
decision in September 2006 which granted a temporary total 
(100%) convalescent rating, effective March 1, 2006 to July 
1, 2006.  Subsequently, the RO granted an earlier effective 
date for the temporary 100 percent rating, effective January 
21, 2006. 

Under the Diagnostic Codes at issue, the 100 percent rating 
initially awarded was not designed or intended to be a 
permanent reflection of the Veteran's disability picture.  
Rather, the 100 percent rating which the Veteran seeks to 
have restored was awarded pursuant to Diagnostic Code 7017, 
convalescence.  Accordingly, the assignment of a 100 percent 
rating under Diagnostic Code 7017 is clearly intended to be 
temporary in nature.  The code is clear that the 100 percent 
rating is to be replaced by a rating reflecting residual 
symptomatology.  Therefore, the question for consideration 
regarding the current disability rating is simply whether the 
Veteran's residual symptomatology warrants a rating in excess 
of the 30 percent evaluation continued in the March 2004 
rating decision.

In January 2004, a VA examiner noted that the Veteran 
reported having occasional sharp pain on the left side, 
having mild edema on occasion of the ankles, but not severe.  
He further indicated that the Veteran does not have dyspnea 
on exertion, orthopnea, or paroxysmal nocturnal dyspnea.  The 
examiner also noted a Persantine radioisotope cardiac study 
done which did not show any evidence of ischemia and showed a 
left ventricular ejection fraction of 60 percent.  Upon 
examination, the examiner noted that the Veteran's heart size 
was normal, no gallop, and no significant murmurs.  He also 
stated there was no significant peripheral edema.  No METs 
value was given.  However, the examiner noted that the 
Veteran would not be exercisable because of his difficulty 
with ambulation, but that he does have a normal left 
ventricular ejection fraction which would suggest that he 
would have good exertional capacity if he were not smoking or 
drinking.  

Subsequent outpatient treatment records from September 19, 
2003, the date the claim for an increased rating was 
received, to May 29, 2007, excluding January 21, 2006 to July 
1, 2006, do not show episodes of congestive heart failure, or 
where a workload of 5 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 50 percent.  In fact, a VA echocardiogram dated in 
April 2004 showed the Veteran's left ventricle size and 
function to be normal with an ejection fraction greater than 
50 percent.  A January 2007 VA stress test showed left 
ventricle cavity size normal at rest, no change with stress, 
no cavity dilation with stress, global and regional systolic 
function normal at rest and stress, and ejection fractions at 
rest and post stress of 64 percent and 59 percent, 
respectively.  The conclusion was that the stress 
echocardiogram was normal, chest pain was absent, and stress 
induced arrythmias were absent.  In addition, according to a 
VA progress note dated in January 2007, no evidence of severe 
cardiomyopathy was seen.  

As shown above, the medical evidence has not shown the 
Veteran to have had episodes of congestive heart failure, or 
where a workload of 5 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 50 percent.  Accordingly, the Veteran is not 
entitled to a rating higher than 30 percent for coronary 
artery disease from September 19, 2003 to January 21, 2006 or 
from July 1, 2006 to May 29, 2007. 

However, effective May  29, 2007, when applying Diagnostic 
Codes 7005 and 7017 and giving the benefit of the doubt to 
the Veteran, the Board finds that the criteria for a 
disability evaluation of 60 percent have been met.  See 
generally 38 C.F.R. § 3.400(o) (2008).

The criteria for a 60 percent rating are met if any one of 
three factors is present.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005-7017.  In this case, according to the May 2007 
contract examination through QTC Medical Services (QTC), the 
examiner assigned an estimate of 5 METs based on the 
Veteran's heart condition.  According to the history as 
related by the Veteran, the examiner noted that the Veteran 
has not suffered from congestive heart failure.  The examiner 
further noted that the Veteran is at high risk of falls due 
to dizziness. On examination, the Veteran was noted to have 
no murmurs or gallops and examination of the heart revealed 
no evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.   

The examiner reported that a treadmill stress test was 
medically contraindicated because the Veteran has profound 
neurological disorder and cannot perform graded exercise on a 
treadmill.  He also noted the Veteran had functional 
impairment of severe coronary artery disease and recurrent 
cardiac arrythmia, which is now eclipsed by his profound 
neurological disorder.  He estimated that the Veteran had 
METs of 1 because he could not stand upright.  However, in an 
addendum to the May 2007 QTC examination, the reviewer noted 
that the MET level based on the functional impairment of the 
heart alone is 5.  As such, the May 2007 QTC examination 
addendum indicates that the Veteran met one of the criteria 
for a 60 percent rating.  Although subjective, the estimate 
was necessary because the examiner reported that the Veteran 
was unable to exercise.  Applying the benefit of the doubt, 
the Board finds that the reviewer's estimated workload of 5 
METs or less and finding of dizziness entitles the Veteran to 
a 60 percent rating for his coronary artery disease.

The Board recognizes that the May 2007 QTC examination shows 
the Veteran to have an ejection fraction greater than 50 
percent and reflects no evidence of congestive heart failure; 
and thus the Veteran did not meet the criteria for a 60 
percent rating based on his ejection fraction or any 
congestive heart failure.  However, Diagnostic Codes 7005-
7017 only requires that one of the three possible criteria be 
met for the award of a 60 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  Since the medical evidence indicates that the 
Veteran met the criteria for a 60 percent rating for coronary 
artery disease based on his estimated workload MET, a 60 
percent rating is warranted, as of May 29, 2007.  

The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Extraschedular consideration

For the entire appeal period, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations has also been considered but the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R.       § 3.321(b)(1).  
Hospitalization due to, and the effect on employment of, the 
Veteran's coronary artery disease, postoperative appears to 
be contemplated by the assigned disability rating.  The 
Veteran has not required any periods of hospitalization for 
his cardiac disability other than that fully addressed by the 
temporary 100 percent rating.  Nor is there evidence that the 
Veteran's cardiac disability causes marked interference with 
employment or presents a particularly different disability 
picture from other Veterans with cardiac disability. 

Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment 
solely due to his service-connected coronary artery disease 
so as to render impractical the application of the regular 
rating schedule standards.  In fact, in January 2004, the VA 
examiner noted that the Veteran could not work because he has 
incoordination of his legs which he believes is due to 
peripheral neuropathy secondary to alcohol abuse.  
Subsequently, in December 2007, a physical therapist, Mr. B., 
opined that the Veteran's current abilities in physical 
therapy demonstrate he would be unemployable for eight hours 
of work or above a sedentary level.  In addition, in December 
2007 a VA physician noted that the Veteran is temporarily 
unemployable due to medical conditions.  Regardless, the 
evidence simply does not show he is unable to obtain 
substantially gainful employment solely due to his service-
connected coronary artery disease.  

In the absence of evidence presenting exceptional 
circumstances, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In making this determination, the Board is not 
refuting the Veteran's noted physical limitations in driving, 
marketing, and shopping as stated in the May 2007 QTC 
examination report or his own contentions that his service-
connected disabilities affect his ability to work.  Even if 
the Veteran is unable to engage in prolonged physical 
activity due to his service-connected coronary artery 
disease, there is no evidence showing he is unable to sustain 
gainful employment in a sedentary job.

In reaching the above conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
December 2003, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate claims for 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See also April 2007 VCAA letter.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in April 2007 and the 
claim was readjudicated in a November 2007 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter dated in 
April 2007 satisfied the Vazquez-Flores elements (1) and (4) 
and the claim was readjudicated in a November 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Although elements (2) and (3) were not addressed in the April 
2007 letter, the Board finds that the Veteran has not been 
prejudiced by this deficiency, as the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Veteran could be expected to understand from the notice 
what was needed.  Although the Veteran was not provided with 
specific heart disability rating criteria via the notice 
letter, the April 2007 letter did provide general notice 
regarding how VA determines disability ratings.  
Additionally, based on the development of the case, the 
Veteran could be expected to understand what requirements 
were needed to support his claim.  Initially, the Board 
points out that the Veteran's claim has been pending since 
2003, and on notice of disagreement in August 2004 he stated 
that his disability should be rated to at least 60 percent.  
Also, the Veteran has received a statement of the case (SOC) 
and numerous supplemental statements of the case (SSOCs) 
which set forth specific pertinent rating criteria.  See the 
February 2005 SOC and March 2007 SSOC.  The Veteran's 
representative also presented argument and information on the 
Veteran's behalf while referencing the pertinent diagnostic 
codes and applying the rating criteria in the February 2009 
informal hearing presentation.  Accordingly, during the 
rating period on appeal, the Veteran has had ample 
opportunity to participate in the adjudicatory process and, 
via his representative, has presented information and 
argument while referencing pertinent rating criteria.  Thus, 
any notice deficiency in this regard is harmless and not 
prejudicial. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in 2004 and another examination was 
performed under contract for VA by QTC in May 2007 in order 
to obtain medical evidence as to the extent of the claimed 
disability.  Private and VA treatment records and Social 
Security Administration (SSA) medical records were obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Prior to January 21, 2006 and from July 1, 2006 to May 29, 
2007, a rating in excess of 30 percent for coronary artery 
disease, status post CABG surgery, history of grade II/VI 
early systolic murmur, is denied. 

Effective May 29, 2007, a 60 percent disability rating for 
the Veteran's service-connected coronary artery disease 
status post CABG surgery, history of grade II/VI early 
systolic murmur is granted, subject to laws and regulations 
governing payment of VA monetary benefits. 


REMAND

As noted above, in February 2005, the RO continued a 10 
percent rating for the Veteran's service-connected 
hypertension.  The Board notes that the VA Form 9 received 
from the Veteran in April 2005 appeals all issues listed on 
the Statement of the Case.  However, given the procedural 
development set forth in the introduction section, the Board 
finds that this statement should be construed as a notice of 
disagreement with the continuance of the 10 rating for 
hypertension.  Consequently, a SOC must be issued to the 
Veteran and the Veteran must receive an opportunity to 
perfect an appeal by submitting a timely substantive appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).  Additionally, the 
Veteran will be given an opportunity to submit argument and 
evidence on his behalf.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to the rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A.  § 7105 (West 2002).  The RO should only 
return this issue to the Board only if the Veteran perfects 
his appeal in full accordance with the provisions of 38 
U.S.C.A.     § 7105.

Accordingly, the case is remanded for the following action: 

Issue to the Veteran a SOC addressing the 
issue of entitlement to an increased 
rating for hypertension.  The Veteran is 
reminded that he must file a timely 
substantive appeal to perfect the appeal 
to the Board. 38 C.F.R. § 20.202 (2008).  
If, and only if, the Veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


